ATTORNEY GRIEVANCE COMMISSION * In the
OF MARYLAND

* Court of Appeals
Petitioner

* of Maryland
v.

* Misc. Docket AG
FRANCIS A. POMMETT, III

* No. 47
Respondent

* September Term, 2017

0 R D E R

Upon consideration of the Joint Petition for lndefinite Suspension With Right to Seek
Reinslatement After One Year filed herein pursuant to Maryland Rule 19-736, and Respondent's
acknowledgement therein that sufficient evidence exists to sustain allegations that he committed
professional misconduct in violation of Rules l.2(a), 1.4 (a)(Z)-(3) & (b), l.5(a) & (b), l.15(a) and
8.4(d) of the Maryland LaWyers' Rules of Professional Conduct in effect prior to July l, 2016 and
that he also violated Maryland Rules l6-606.l, l6-607 and l6-609c in effect prior to July 1, 2016,
it is this l_¢Lth day December, 2017,

ORDERED, by the Court of Appeals of Maryland, that Francis A. Pommett, lll,
Respondan is hereby indefinitely suspended by consent from the practice of law in this State,
effective fifteen (15) days from the date of this order; and it is further

ORDERED, that Respondent shall be eligible to seek reinstatement pursuant to Rule
l9-752 no sooner than one year from the effective date of the suspension', and it is further

ORDERED, that fifteen (15) days from the date of this Order, the Clerk of this Court shall
strike the name of Francis A. Pommett, III from the register of attorneys in this Court, notify
Respondent of such action, and comply With the notice provisions set forth in Maryland Rule
19-76 l (b).

!s/ Marv Ellen Barbera
Chief Judge